Order entered August 15, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01023-CV

                              IN RE CHARLES A. MILLER, Relator

                   Original Proceeding from the 380th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 380-02441-2014

                                            ORDER
        Before the Court is the motion of court reporter Karla Kimbrell requesting that the Court

extend the time to file the reporter’s record in this case. We GRANT the motion. Accordingly,

we ORDER Karla Kimbrell to file, on or before August 25, 2014, either (1) the reporter’s

record; or (2) written verification that relator has not been found indigent and has not paid for or

made arrangements to pay for the record.

        We notify relator that if we receive verification that he has not been found indigent and

has not paid for or made arrangements to pay for the record, we will order this original

proceeding submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

        We extend until September 2, 2014 the deadline for real parties in interest and respondent

to file their responses, if any.

        We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Karla Kimbrell, Court Reporter for the 380th Judicial District
Court, and to the Honorable Benjamin Smith, Presiding Judge of the 380th Judicial District

Court.

                                                /s/    ROBERT M. FILLMORE
                                                       JUSTICE